PER CURIAM.
A majority of the judges find that the only question presented for review on this writ is whether or not the plaintiff in error is entitled to have a new trial on the grounds alleged in the motion filed in the court below. The application for a new -trial was based upon matters of fact aliunde the record, and upon alleged errors on the trial not incorporated in the record by any bili of exception seasonably taken on the trial.
The question presented is not open to review in this court. See Henderson v. Moore, 5 Cranch, 11, 3 L. Ed. 22; Wilson v. Everett, 139 U. S. 616, 11 Sup. Ct. 664, 35 L. Ed. 286; Ætna Life Ins. Co. v. Ward, 140 U. S. 91, 11 Sup. Ct. 730, 35 L. Ed. 371; Moore v. United States, 150 U. S. 61, 14 Sup. Ct. 26, 37 L. Ed. 996.
Judgment affirmed.